Title: From Thomas Jefferson to Levett Harris, 28 March 1807
From: Jefferson, Thomas
To: Harris, Levett


                        
                            Sir
                            
                            Washington Mar. 28. 07.
                        
                        Yours letters of Aug. 10. & Sep. 18. have been duly recieved, and I have to thank you for the safe
                            transmission of the 4. vols of the Vocabulaires comparés de Pallas, for which I am indebted through you to the minister
                            of commerce Count Romanzoff. I must pray you, in a particular manner, to express to his Excellency my sensibility for
                            this mark of his obliging attention, rendered the more impressive from a high esteem for his personal character, and from
                            the hope that an interchange of personal esteem may contribute to strengthen the friendship of the two nations bound
                            together by many similar interests. to this I must add by anticipation my thanks for his work on the commerce of Russia,
                            as well as to Count Potoski for the two works from him, which you mention to have been sent by mr A. Smith, and which, I
                            doubt not will come safely to hand. Accept for yourself my salutations and assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    